DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “perform lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and cause values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction” in combination with the remaining elements as set forth in claim 1.
With regards to claim 2, is allowable based upon its dependency thereof claim 1.
With regards to Method claim 3
The prior art does not disclose or suggest the claimed performing lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and causing values of the loss coefficients of the main passage and the bypass passage, 
With regards to Method claim 4, is allowable based upon its dependency thereof claim 3.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tashiro et al. PG. Pub. No.: US 2018/0017422 A1 discloses in the intake pipe of the internal combustion engine and is used to measure the intake air amount of the internal combustion engine. Pulsation of intake air flowing through the intake pipe occurs in a specified operation state of the internal combustion engine, and the intake air does not just flow toward an intake valve of the internal combustion engine, but a phenomenon in which the intake air flows back occurs. In the flowing back state described above, there occurs a negative flow, that is, a reverse flow occurs with respect to the direction shown by the arrow of the measurement target gas. In the back flow, resistors are heated by the measurement target gas heated by the heat generator, and meanwhile, the resistors are cooled by the flowing back measurement target gas. As described, the operation opposite to the operation in the forward direction of the flow of the measurement target gas is performed, and a potential difference with an opposite polarity to the flow rate in the forward direction is generated between the nodes C and D. The flowing direction of the measurement target gas can be detected from the , however is silent on perform lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and cause values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction or the Method thereof performing lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and causing values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction.
Ishii et al. US Patent No.: US 4,907,557 discloses a device for measuring the quantity of air passing through an air intake passageway in both forward and backward directions; a device for detecting the number of revolution of the engine; a device for detecting conditions of the engine; a limiting device, which is used when an output , however is silent on perform lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and cause values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction or the Method thereof performing lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and causing values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction.
 
Davis et al. US Patent No.: US 4,991,547 discloses an intake passage leading to a cylinder in an engine, and a check valve in the intake passage to allow fluid flow toward the cylinder and obstruct fluid back-flow in the reverse direction. A bypass port is located on the intake passage so that the bypass port communicates with a trapped volume defined by the portion of the intake passage between the check valve and intake valve. The intake port pressure control system further comprises a control valve having an outlet passage, a secondary passage, and an actuator enabling communication between the outlet passage and secondary passage. The actuator further enables active adjustment of the flow area of the flowpath between the secondary passage and outlet passage throughout a range of engine operating conditions. The outlet passage is connected to the bypass port, and the secondary passage is connected to a secondary air source. The control valve enables a controlled air flow therein between the secondary air source and the trapped volume when the intake valve is closed, however is silent on perform lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and cause values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction or the Method thereof performing lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and causing values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction.

Ozeki et al. US PG. Pub. No.: US 2003/0230287 A1 discloses a target intake air quantity Qtg and an actual intake air quantity Q, clogging of the air cleaner can be surely detected without depending upon an actual quantity of intake air detected by an intake air quantity sensor. That is, even in the case where an amount of accumulated foreign matters increases to present a large resistance to suction, clogging can be detected under no influence of the degree of clogging on the air cleaner because the target intake air quantity is a value set according to the operating state. The relationship between a target intake air quantity Qtg and the actual intake air quantity Q is affected by an EGR system for recirculating an exhaust gas into the engine, an ISC system, in which a bypass passage is provided in the intake passage and a bypass valve provided in the bypass passage controls idling speed of the engine, and the like. In this case, in addition to the intake air quantity determined by the throttle opening position, the intake air quantity is increased corresponding to the exhaust gas. Accordingly, determination , however is silent on perform lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and cause values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction or the Method thereof performing lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and causing values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction.

Kuroiwa et al. US Patent No.: 4,420,972 discloses an air intake measuring apparatus for an internal combustion engine comprises a bypass passageway formed in a throttle body by bypassing a venturi section in a suction passage, and a thermal probe arranged in the bypass passageway for determining the air intake by measuring the flow velocity of an air current flowing through the bypass passageway. A venturi member for , however is silent on perform lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and cause values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction or the Method thereof performing lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and causing values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction.

Aoi et al. US Patent No.: US 5,942,683 discloses an apparatus for measuring gas flow rate is comprised of a pipe body whose inside space performs as a passage for flowing measured gas. A housing including a generally U-shaped bypass passage is integrally formed with the pipe body. A plate-type flow-rate detection element is disposed in a first passage of the bypass passage, and a passage restricting portion is disposed in a second passage of the bypass passage downstream of the first passage. The inlet portion of the bypass passage is disposed in the vicinity of an axial center of the pipe body, and the outlet port of the bypass passage is disposed in the vicinity of a pipe wall of the pipe body. Therefore, the influence of a pulsating flow to the flow-rate detection element is decreased, and the high-accuracy detecting of gas flow-rate is executed, however is silent on perform lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and cause values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction or the Method thereof performing lag or lead compensation for a response delay of a change in an intake flow rate in the bypass passage in relation to a change in an intake flow rate in the main passage based on a loss coefficient of the main passage and a loss coefficient of the bypass passage; and causing values of the loss coefficients of the main passage and the bypass passage, which are used in the compensation, to be different between a forward flow state, in which the intake air flows through the main passage in a forward direction, and a backflow state, in which the intake air flows through the main passage in a reverse direction.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852